IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00009-CV
 
In the Matter of the Estate 
of O.D. Wingfield Deceased,
                                                                      Appellant
 
 

From the County Court
Leon County, Texas
Trial Court # 5289
 

MEMORANDUM 
Opinion

 
On March 15, 2005, after receiving a settlement agreement that
appeared to resolve all of the issues in this appeal, we sent a letter to the
parties stating that “the appeal will be dismissed as moot unless, within
fourteen (14) days after the date of this letter, grounds are shown for
continuing the appeal.”  No response has
been received.  Thus, the cause is
dismissed as moot.
 
 
PER CURIAM
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
(Chief Justice Gray dissents for the reasons expressed in his
“Dissenting Opinion to Order Lifting Stay” issued in this cause on March 2, 2005.)
Appeal dismissed
Opinion delivered and filed April
 20, 2005
[CV06]